DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jeon (US PG-Pub No.: 2016/0315284 A1, hereinafter, “Jeon”).
Regarding claim 1, Jeon discloses a display apparatus (see Jeon, FIGs. 1 and 11, with FIG. 11 being a cross-section view), comprising:
a display panel (FIG. 1) including an active area (AA, FIG. 11), an inactive area (PA, FIG. 11) disposed adjacent to the active area (AA), and a connection area (PA1+PA21) disposed in the inactive area (PA),
wherein the active area (AA) includes an anode electrode (191, ¶ [0160]), a light-emitting layer (370, ¶ [0160]), and a cathode electrode (270, ¶ [0160]),
wherein the inactive area (PA) includes a gate driving portion (Td, ¶ [0144]) and a crack stopper pattern (CR, ¶ [0063]), and
wherein the connection area (PA1+PA21) is disposed adjacent to (adjacent is interpreted as close to) the gate driving portion (Td) and the cathode electrode (270) and a connection electrode (197, ¶ [0150]) disposed on the gate driving portion (Td) contact each other in the connection area (PA1+PA21).

Regarding claim 2, Jeon discloses the display apparatus of claim 1, wherein the anode electrode (191) and the connection electrode (197) are formed of a same material (¶ [0150]).

Regarding claim 3, Jeon discloses the display apparatus of claim 1, wherein the gate driving portion (in order to meet the limitation, the gate driving portion is Td+172+177+Ta) includes an emission signal driving circuit (Ta, ¶ [0144]), a scan signal driving circuit (177, ¶ [0140]), and a link circuit (Td, ¶ [0140]).
Regarding claim 4, Jeon discloses the display apparatus of claim 3, wherein the connection area (PA1+PA21) is disposed between the emission signal driving circuit (Ta) and the scan signal driving circuit (177, FIG. 11).

Regarding claim 5, Jeon discloses the display apparatus of claim 1, wherein the connection area (PA1+PA21) includes a contact hole (186b, FIG. 11) and a connection assistance area (PA1).

Regarding claim 6, Jeon discloses the display apparatus of claim 5, wherein the connection assistance area (PA1) is disposed between the contact hole (186b) and the active area (AA, FIG. 11).

Regarding claim 7, Jeon discloses the display apparatus of claim 3, wherein the connection area (PA1+PA21) is disposed between the scan signal driving circuit (177) and the link circuit (Td, FIG. 11).

Regarding claim 8, Jeon discloses the display apparatus of claim 3, wherein the connection area (PA1+PA21) is disposed between the link circuit (Td) and the active area (AA, FIG. 11).

Regarding claim 9, Jeon discloses the display apparatus of claim 1, wherein the inactive area (PA) further includes a low voltage supply line (line connecting to 177, not shown, FIG. 11) and a dam structure (360c, FIG. 11), and wherein the connection electrode (197) is connected to the low voltage supply line (line connecting 177) in an area adjacent to the dam structure (360c, FIG. 11).

Regarding claim 10, Jeon discloses the display apparatus of claim 1, wherein the inactive area (PA) includes a planarization layer (180b, FIG. 11) and a bank layer (360b, FIG. 11) extending from the active area (AA), and wherein the connection area (PA1+PA21) includes a first part (within 186b, FIG. 11) where the planarization layer (180b) is removed and a second part (where 380-1 is, FIG. 11) where the bank layer (360b) is removed in the inactive area (PA, FIG. 11).

Regarding claim 11, Jeon discloses the display apparatus of claim 10, wherein the first part (within 186b) and the second part (where 380-1 is) have different widths (FIG. 11).

Regarding claim 12, Jeon discloses a display apparatus (see Jeon, FIGs. 1 and 11, with FIG. 11 being a cross-section view), comprising:
a display panel (FIG. 1) including an active area (AA, FIG. 11) and an inactive area (PA, FIG. 11);
a thin film transistor (Ta, FIG. 11) in the active area (AA);
a planarization layer (180b, FIG. 11), a first electrode (191, ¶ [0149]), a bank layer (360a, FIG. 11), a light-emitting layer (370, ¶ [0156]), and a second electrode (270, ¶ [0158]) disposed on the thin film transistor (Ta, FIG. 11);
a gate driving portion (Td, FIG. 11), a dam structure (360c, FIG. 11), and a crack stopper structure (CR, FIG. 11) in the inactive area (PA); and
a connection area (PA1+PA21, FIG. 11) in which a connection electrode (197, ¶ [0150]) disposed on the gate driving portion (Td) is connected to an extension part of the second electrode (270, FIG. 11).

Regarding claim 13, Jeon discloses the display apparatus of claim 12, wherein the gate driving portion (in order to meet the limitation, the gate driving portion is Td+172+177+part of Ta) includes an emission signal driving circuit (part of Ta, ¶ [0144]), a scan signal driving circuit (177, ¶ [0140]), and a link circuit (Td, ¶ [0140]), and wherein the connection area (PA1+PA21) is disposed between the emission signal driving circuit (part of Ta) and the scan signal driving circuit (177, FIG. 11).

Regarding claim 14, Jeon discloses the display apparatus of claim 12, wherein the gate driving portion (in order to meet the limitation, the gate driving portion is Td+172+177+part of Ta) includes an emission signal driving circuit (part of Ta, ¶ [0144]), a scan signal driving circuit (177, ¶ [0140]), and a link circuit (Td, ¶ [0140]), and wherein the connection area (PA1+PA21) is disposed between the scan signal driving circuit (177) and the link circuit (Td, FIG. 11).

Regarding claim 15, Jeon discloses the display apparatus of claim 13, wherein the connection area (PA1+PA21) includes a first part (within 186b, FIG. 11) and a second part (where 380-1 is, FIG. 11), wherein the first part has a first width and the second part has a second width, and wherein the first width and the second width are different from each other (FIG. 11), and the connection area (PA1+PA21) further includes a connection assistance area (PA1) disposed on the planarization layer (180b) exposed in an area where the bank layer (360a) is removed due to a difference between the first width and the second width (FIG. 11).

Regarding claim 16, Jeon discloses the display apparatus of claim 15, wherein the connection assistance area (PA1) is disposed closer to the active area (AA) than a center of the connection area (PA1+PA21, FIG. 11).

Regarding claim 17, Jeon discloses the display apparatus of claim 12, wherein the first electrode (191) and the connection electrode (197) are formed of a same material (¶ [0150]).

Regarding claim 18, Jeon discloses the display apparatus of claim 12, wherein the inactive area (PA) further includes a low voltage supply line (line connecting to 177, not shown; FIG. 11), wherein at least a part of the low voltage supply line (line connecting to 177) is disposed under the dam structure (360c), and wherein the connection electrode (197) is connected to the low voltage supply line (line connecting to 177) around the dam structure (360c, FIG. 11).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIA L. CROSS whose telephone number is (571)270-3273. The examiner can normally be reached 9 am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THAO X. LE can be reached on 571-272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIA L CROSS/Primary Examiner, Art Unit 2892